DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2017/068142 filed 12/22/2017.
Acknowledgment is made of Provisional application No. 62/439,664, filed on Dec. 28, 2016, provisional application No. 62/470,418, filed on Mar. 13, 2017.
Claims 1-12, 16-22 are pending. 


Claim Objections

Claim 16 is objected to because of the following informalities:  
Claim 16 recites …wherein the a halogenated… in lines 2-3, and it appears Applicant intended to recite …wherein the [[a]] halogenated…
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9, 11, 16-18, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al. (WO 2015/122537).
A machine translation of WO 2015/122537 is included with this office action. All citations are to the machine translation. 
	Regarding claim 1: Doi is directed to a curable halogenated amorphous polymer composition comprising:
	(a) a halogenated amorphous polymer having a fluorine content of 64% - 74% (p. 3 Doi). 
	(b) 0.1-6 phr of a an acid acceptor (p. 14 Doi)

	(d) a polyol crosslinking of bisphenols, e.g. bisphenol A (p. 13 Doi) (equivalent to a dehydrohalogantion cure system as defined by the present invention). 
Examples 1 to 9 comprise 
100 parts fluororubber having a fluorine content of 66% by mass, 
(b) Magnesium oxide or calcium hydroxide acid acceptor 
(c) Silicate sodium metasilicate monohydrate No. 1 sodium silicate No. 1 potassium silicate
(d) 2,2-bis (4-hydroxyphenyl) perfluoropropane cure system (Table 1 Doi). 
Regarding claim 2: A fluorinated amorphous polymer is disclosed (p. 3 Doi). 
Regarding claim 3: Doi discloses 0.1-6 phr of an acid acceptor (p. 14 Doi).
Regarding claim 4: Magnesium oxide or calcium hydroxide acid acceptors are disclosed. 
	Regarding claim 6: A polyol crosslinking system, or an amine crosslinking system are disclosed (p. 12 Doi).
	Regarding claim 9: 3 parts magnesium hydroxide is specifically disclosed (p. 14 Doi). The composition also comprises (c) 0.3 – 20 parts silica per 100 parts rubber. 
	Regarding claim 11: A method of making a halogenated elastomer having a silicon compound on the surface of the molded article the method comprising:
	(a) obtaining the composition of claim 1 (p. 18 Doi)
	(b) heating the composition in an unrestrained fashion at a temperature of at least 160 C° for preferably at least 8 hours (p. 18 Doi). Example 1 was heated in an oven (equivalent to unrestrained fashion) (p. 26 Doi). 
	Regarding claim 16: A cured article obtainable by curing the composition comprising:
(a) a halogenated amorphous polymer having a fluorine content of 64% - 74% (p. 3 Doi). 
	(b) 0.1-6 phr of a an acid acceptor (p. 14 Doi)
	(c) 0.3 – 20 parts silica per 100 parts rubber (equivalent to 0.3-20% by weight based on the weight of the halogenated amorphous polymer). 
	(d) a polyol crosslinking of bisphenols, e.g. bisphenol A (p. 13 Doi) (equivalent to a dehydrohalogantion cure system as defined by the present invention). 
Examples 1 to 9 comprise 
100 parts fluororubber having a fluorine content of 66% by mass, 
(b) Magnesium oxide or calcium hydroxide acid acceptor 

(d) 2,2-bis (4-hydroxyphenyl) perfluoropropane cure system (Table 1 Doi). 
	Regarding claim 17: The articles consist of the amorphous halogenated polymer. 
Regarding claim 18: The silicon containing compound is preferably liquid from the viewpoint of dispersability (p. 6 Doi). 
	Regarding claim 22: While an amine based cure system is one of several options, selection of a composition that is substantially free of an amine based cure system is well within the scope of Doi. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doi. 
	Regarding claim 5: Doi discloses (c) 0.3 – 20 parts silica per 100 parts rubber (equivalent to 0.3-20% by weight based on the weight of the halogenated amorphous polymer). While a specific composition comprising less than 5% by weight silicon containing material is not specifically mentioned, it would have been obvious to have selected such a composition since less than 5% by weight is well within the range of 0.3 – 20 parts silica per 100 parts rubber. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of silica within the scope of claim 5. 
Regarding claim 7: A peroxide cure system is disclosed as well as other cure systems. While a peroxide cure system in combination with another cure system is not mentioned, it would have been obvious to have selected such a composition since a short list of at least one crosslinking agent is taught, including peroxide (p. 12 Doi). Therefore, it would have been obvious to one skilled in the art at the time the invention 
Regarding claim 8: The acid acceptor is used 0.1-6 phr of an acid acceptor including calcium hydroxide (p. 14 Doi). 0.3 – 20 parts silica per 100 parts rubber (equivalent to 0.3-20% by weight based on the weight of the halogenated amorphous polymer). While the claimed 0.05 to at most 5 phr in particular is not mentioned, it would have been obvious to have included this amount since the amounts significantly overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 10: Doi discloses 0.1-6 phr of an acid acceptor (p. 14 Doi). Suitable acid acceptors include hydrotalcite (p. 14 Doi). While hydrotalcite is listed among a list of options, it would have been obvious to have selected hydrotalcite since it is listed as suitable from a short list of possible acid acceptors. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected hydrotalcite as the acid acceptor of choice, to arrive at claim 10 of the present invention. 
Regarding claim 12: An article comprising:
	a halogenated elastomer having a superficial layer consisting of silicon (p. 18 Doi) 
	wherein the halogenated elastomer comprises at least 0.3 – 20 parts silica per 100 parts rubber (equivalent to 0.3-20% by weight based on the weight of the halogenated amorphous polymer in the bulk). The heating step (III) allows the silicon dioxide to segregate to the surface of the molded article (p. 18 Doi). 
	While Doi doesn’t specifically mention a concertation gradient of silicon dioxide decreases from the superficial layer towards the bulk, the composition and method of making the halogenated elastomer is substantially identical, as discussed previously. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Doi suggests an elastomer having a concertation gradient of silicon dioxide decreases from the superficial layer towards the bulk. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 19, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 1 above, and further in view of Cole et al. (US 6,579,929). 
	Regarding claim 19: Doi doesn’t mention a silicon containing compound that is organic. 

	Regarding claim 21: The particle size of the silica is measured on the nanometer scale (col. 12 ll. 13-17 Cole) (equivalent to a nanoparticle). 
 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 1 above, and further in view of Chorvath et al. (US 2010/0166996). 
	Regarding claim 20: Doi doesn’t mention a silicon containing compound is a glass bubble. 
	Chorvath is directed to a composition and molded article comprising a fluoroelastomers and glass microspheres (equivalent to glass bubbles). Also suitable is silica ([0040] Chorvath). 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768